                Case 19-11973-MFW           Doc 51     Filed 09/10/19      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                                  ) Chapter 11
                                                        )
SUGARFINA, INC., et al.,1                               ) Case No. 19-11973 (KBO)
                                                        )
                        Debtors.                        ) (Joint Administration Requested)
                                                        )

                NOTICE OF APPEARANCE AND REQUEST FOR NOTICES

                 PLEASE TAKE NOTICE, that the undersigned counsel hereby enters their

appearance for A/R Retail, LLC, The Forbes Company, LLC and The Macerich Company (the

“Landlord Creditors”) pursuant to section 1109(b) of title 11 of the United States Code, 11 U.S.C.

§§ 101 et seq., Rules 2002, 3017, 9007 and 9010(b) of the Federal Rules of Bankruptcy Procedure

and Rule 2002-1(d) of the Local Rules of Bankruptcy Practice and Procedure of the United States

Bankruptcy Court for the District of Delaware, and requests that copies of all pleadings, motions,

notices and other papers filed or served in this bankruptcy case, be served upon the Landlord

Creditors through their undersigned counsel, as follows:

    Brian D. Huben, Esquire                          Leslie C. Heilman, Esquire
    Dustin P. Branch, Esquire                        BALLARD SPAHR LLP
    BALLARD SPAHR LLP                                919 N. Market Street, 11th Floor
    2029 Century Park East, Suite 800                Wilmington, Delaware 19801-3034
    Los Angeles, CA 90067-2909                       Telephone: (302) 252-4465
    Telephone: (424) 204-4400                        Facsimile: (302) 252-4466
    Facsimile: (424) 204-4350                        E-mail: heilmanl@ballardspahr.com
    E-mail: branchd@ballardspahr.com
            hubenb@ballardspahr.com




1
   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number or Canadian Revenue Agency, as applicable are (1) Sugarfina, Inc., a Delaware
corporation (4356), (2) Sugarfina International, LLC, a Delaware limited liability company (1254) and (3)
Sugarfina (Canada), Ltd. (4480). The location of the Debtors’ corporate headquarters is 1700 E. Walnut
Ave., 5th Floor, El Segundo, California 90245.
                Case 19-11973-MFW          Doc 51      Filed 09/10/19      Page 2 of 3



                PLEASE TAKE FURTHER NOTICE, that the foregoing request includes, without

limitation, all orders, notices, applications, motions, petitions, pleadings, requests, complaints,

demands, replies, answers, schedules of assets and liabilities, statements of financial affairs,

operating reports, plans of reorganization, and disclosure statements, whether formal or informal,

and whether transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex, facsimile,

or otherwise.

                PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and

Request for Notices nor any subsequent appearance, pleading, claim, or suit is intended or shall be

deemed or construed to constitute a waiver of any substantive or procedural right of the Landlord

Creditors including, without limitation, (i) the right to have final orders in non-core matters entered

only after de novo review by the United States District Court for the District of Delaware (the

“District Court”), (ii) the right to trial by jury in any proceeding related to these cases or any case,

controversy, or proceeding related to these cases, (iii) the right to have the District Court withdraw

the reference in any matter subject to mandatory or discretionary withdrawal, (iv) the right to have

any matter in which this Court, absent consent of the parties, cannot enter final orders or judgments

consistent with Article III of the United States Constitution heard by the District Court, or (v) any

other rights, claims, actions, defenses, setoffs, or recoupments to which the Landlord Creditors are

or may be entitled, in law or in equity, all of which rights, claims, actions, defenses, setoffs and

recoupments are expressly reserved. Unless and until the Landlord Creditors expressly state

otherwise, Landlord Creditors do not consent to the entry of final orders or judgments by this Court

if it is determined that this Court, absent consent of the parties, cannot enter final orders or

judgments consistent with Article III of the United States Constitution.




DMEAST #38792017 v1                                2
               Case 19-11973-MFW   Doc 51   Filed 09/10/19   Page 3 of 3



 Dated: September 10, 2019              /s/ Leslie C. Heilman
 Wilmington, Delaware                   Leslie C. Heilman (DE No. 4716)
                                        BALLARD SPAHR LLP
                                        919 N. Market Street, 11th Floor
                                        Wilmington, Delaware 19801-3034
                                        Telephone: (302) 252-4465
                                        Facsimile: (302) 252-4466
                                        E-mail: heilmanl@ballardspahr.com

                                        and

                                        Brian D. Huben, Esquire
                                        Dustin P. Branch, Esquire
                                        BALLARD SPAHR LLP
                                        2029 Century Park East, Suite 800
                                        Los Angeles, CA 90067-2909
                                        Telephone: (424) 204-4400
                                        Facsimile: (424) 204-4350
                                        E-mail: hubenb@ballardspahr.com
                                                branchd@ballardspahr.com

                                        Counsel for A/R Retail, LLC, The Forbes Company,
                                        LLC, and The Macerich Company




DMEAST #38792017 v1                     3
